DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neville (5,805,689) in view of Defense Switched Network (DSN) Telephone Directory.
As per Claims 1 and 14, Neville teaches a computer-implemented method for routing calls, comprising: determining a call is received from a user device via a first telecommunication provider, wherein the user device is positioned at a first location (Figure 1 – References 3 and 4; Column 4, Lines 53-60); determining the first location of the user device based on data transmitted with the call via the first telecommunication provider (Column 5, Lines 55-64; Column 6, Lines 53-64); and routing the call from the first telecommunication provider with at least one of the plurality of predefined addresses of the local telecommunication platform (Column 4, Lines 64 – Column 5, Line 6).
(Note: In Column 4, Lines 38-45; Neville describes a company [e.g. XYZ Diamond Brokers which has franchise locations in San Francisco, California and Hilton Head, South Carolina. The company uses a vanity telephone number [e.g. 1-800-DIAMOND] which when 
(Note: In Column 4, Lines 45-52; Neville describes territories [e.g. Washington State/Oregon] associated to each of the franchise locations [e.g. San Francisco]. In Column 4, Line 53 – Column 5, Line 13; Neville describes a caller in Philadelphia dialing 1-800-DIAMOND to obtain more information regarding XYZ Diamond Brokers products. The call is routed from a local exchange carrier [LEC] in Philadelphia to a local exchange carrier in Hilton Head that completes the call)
(Note: In Column 5, Lines 55-64; Neville describes the correlation of a telephone area code exchange [“NPA-NXX”] i.e. 212-239 is located in zip codes 10001, 10018, 10017 and 10016 which are all located in the franchise location associated with North Manhattan. In Column 6, Lines 53-64; Nevelle indicates that the invention can be used in conjunction with geographic boundaries other than zip code, state or area code to include streets, highways, congressional district, county, city, etc.) 
Neville does not teach determining a distance between the first location and a location of each of a plurality of telecommunication platforms, wherein each of the plurality of telecommunication platforms includes a plurality of predefined addresses; and determining a local telecommunication platform of the plurality of telecommunication platforms is positioned closer to the first location than a remainder of the plurality of telecommunication platforms based on the distance of the plurality of telecommunication platforms from the first location.
However, DSN Telephone Directory teaches determining a distance between the first location and a location of each of a plurality of telecommunication platforms, wherein each of 
(Note: As described above, Nevelle describes a caller in Philadelphia; and the selection of a telecommunication provider based on a plurality of different geographical boundaries and also describes the use latitude/longitude. The DSN Telephone Directory enables the selection of a local telecommunication provider. Using the specific location information associated with the caller and the location information of local telecommunication providers described in the DSN Telephone Directory reads on the claimed language)
DSN Telephone Directory teaches determining a local telecommunication platform of the plurality of telecommunication platforms is positioned closer to the first location than a remainder of the plurality of telecommunication platforms based on the distance of the plurality of telecommunication platforms from the first location (DSN Telephone Directory/NAVSHIPSO – Philadelphia: Page 74).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neville with the method as taught by DSN Telephone Directory to provide a reliable and cost-effective manner of directly connecting callers interested in an enterprise’s product/services in the area that the call originates without the need of the intervention of a computer or a human being.
As per Claims 2 and 3, the combination of Neville and DSN Telephone Directory teaches routing the call via a second telecommunication provider with the at least one of the plurality of predefined addresses of the local telecommunication platform (DSN Telephone Directory/Charleston AFB: Page 51); and wherein the second telecommunication provider is 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neville with the method as taught by DSN Telephone Directory to provide a reliable and cost-effective manner of directly connecting callers interested in an enterprise’s product/services in the area that the call originates without the need of the intervention of a computer or a human being.
As per Claims 4, 5 and 16, the combination of Neville and DSN Telephone Directory teaches wherein the local telecommunication platform is positioned closer to the first location than the second location (DSN Telephone Directory/NAVSHIPSO - Philadelphia: Page 74); and wherein the first location is located within a first country and the second location is located within a second country that is different than the first country (DSN Telephone Directory: There are American military installations in countries all over the globe – See Pages 25-119).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neville with the method as taught by DSN Telephone Directory to provide a reliable and cost-effective manner of directly connecting callers interested in an enterprise’s product/services in the area that the call originates without the need of the intervention of a computer or a human being.
As per Claims 7-9, 17 and 18, Neville teaches determining the first location by identifying a number identification of the user device (Column 6, Lines 48-64); and determining a latitude coordinate and a longitude coordinate of the first location based on the number identification of the user device (Column 6, Lines 48-60); determining the first location by receiving a latitude coordinate and a longitude coordinate from a positioning system of the user 
As per Claims 12, 13 and 19, the combination of Neville and DSN Telephone Directory teaches wherein the plurality of predefined addresses are local to the location of the plurality of telecommunication platforms (DSN Telephone Directory: Pages 25-119); and wherein the plurality of predefined addresses include a Direct Inward Dialing (DID) pool of local phone numbers (DSN Telephone Directory: Pages 25-119).
As per Claim 15, the combination of Neville and DSN Telephone Directory teaches transferring the outgoing call to a second telecommunication provider via the at least one of the plurality of predefined addresses, wherein the second telecommunication provider is positioned at a second location that is different than the first location as described in Claims 1 and 3 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neville with the method as taught by DSN Telephone Directory to provide a reliable and cost-effective manner of directly connecting callers interested in an enterprise’s product/services in the area that the call originates without the need of the intervention of a computer or a human being.

Claims 6, 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neville (5,805,689) in view of Defense Switched Network (DSN) Telephone Directory as applied to Claims 1 and 10 above, and further in view of Mobin et al (2011/0292930 A1).
As per Claim 6, the combination of Neville and DSN Telephone Directory teaches the computer-implemented method of Claim 1; but does not teach wherein prior to determining the call is received from the user device via the first telecommunication provider, the method 
However, Mobin teaches wherein prior to determining the call is received from the user device via the first telecommunication provider, the method comprises: receiving a request to forward the call to a second location from the first telecommunication provider via a second telecommunication provider (Figure 1 – References 131 and 132; Page 3, Paragraph [0028]). (Note: In paragraph [0028], Mobin describes a database that store calling preferences for callers and callees [e.g. call forwarding numbers]. The first and second telephone providers are described in Claim 1 above)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neville and DSN Telephone Directory with the method taught by Mobin to reduce the cost of communication by allowing callers and called parties to communicate with one another without engaging in international calling by assigning local telephone numbers to the calling and called parties.
As per Claim 10, the combination of Neville, DSN Telephone Directory and Mobin teaches wherein prior to routing the call from the first telecommunication provider with at least one of the plurality of predefined addresses of the local telecommunication platform, the method comprises: determining a status of the plurality of predefined addresses of the local telecommunication platform (Mobin: Page 5, Paragraph [0061]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neville and DSN Telephone Directory with the method taught by Mobin to reduce the cost of communication by allowing callers and called 
As per Claim 11, the combination of Neville, DSN Telephone Directory and Mobin teaches selecting the at least one of the plurality of predefined addresses of the local telecommunication platform having an available status (Mobin: Page 5, Paragraph [0061]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neville and DSN Telephone Directory with the method taught by Mobin to reduce the cost of communication by allowing callers and called parties to communicate with one another without engaging in international calling by assigning local telephone numbers to the calling and called parties.
As per Claim 20, the combination of Neville and DSN Telephone Directory teaches a computer-implemented method as described in Claim 1. The combination of Neville and DSN Telephone Directory does not teach a processor; and a memory storing instructions. However, Mobin teaches a processor (Figure 2 – Reference 210; Page 4, Paragraph [0049]); and a memory storing instructions (Page 2, Paragraph [0019]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Neville and DSN Telephone Directory with the system and method taught by Mobin to reduce the cost of communication by allowing callers and called parties to communicate with one another without engaging in international calling by assigning local telephone numbers to the calling and called parties.

Conclusion
Evans et al (10,708,441 B1), Perreault et al (2010/0150328 A1), Brown et al (2008/0123834 A1), Abnett et al (2015/0156321 A1), Hillary et al (2015/0087303 A1) and Huey (2006/0140382 A1). Each of these describes systems and methods of alternate communication routing within disparate communication networks.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/KHARYE POPE/            Examiner, Art Unit 2652